Citation Nr: 0603884	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  99-24 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for the veteran's 
cause of death.  In February 2001, the Board remanded the 
claim for additional development.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.

2.  Many years after service, the veteran developed chronic 
lymphocytic leukemia (CLL), bilateral airspace disease, and 
cardiopulmonary arrest, from which he died in October 1998.  
These conditions were not caused by any incident of service.

3.  At the time of the veteran's death, he was service-
connected at a 30 percent rating for both a moderately severe 
wound of muscle group XIX, in the abdominal wall, and for 
anxiety/depression, at a 20 percent rating for residuals of a 
wound to the pleural cavity, at 10 percent ratings for both 
residuals of a wound to the peritoneal cavity, and for 
bilateral pes planus, for a combined disability rating of 70 
percent.  

4.  The veteran did not die of a service-connected 
disability.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

The veteran's widow claims service connection for the cause 
of his death in order to establish entitlement to Dependency 
and Indemnity Compensation (DIC).  

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2005).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cardiovascular disease and 
leukemia, if they are shown to be manifest to a degree of 10 
percent or more within one year following the veteran's 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

As an initial matter, the Board notes that it appears that 
the appellant may have remarried since filing her claim for 
benefits.  The law provides that death benefits may be paid 
to the "surviving spouse" of a veteran.  38 U.S.C.A. §§ 1304, 
1310, 1311, 1541 (West 2002).  A claimant is deemed the 
surviving spouse if she is:  a) a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) (2005); b) who was the spouse of the veteran 
at the time of the veteran's death, and c) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and, d) except as provided 
in 38 C.F.R. § 3.55 (2005), has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  In this case, by a July 2005 
communication, the RO was informed that the appellant's last 
name had changed, such that the veteran's last name was now 
the appellant's middle name.  The Board notes that the new 
last name is not the appellant's maiden name, and that the 
appellant now refers to herself as a married woman.  
Regardless, the appellant, if remarried, meets the criteria 
of 38 C.F.R. § 3.55(a)(3), in that the remarriage would have 
taken place after October 1, 1998, and that her marriage to 
the veteran was terminated by death.  Accordingly, the Board 
finds that the appellant qualifies as the veteran's surviving 
spouse, and therefore may be entitled to DIC benefits, if 
service connection for the cause of the veteran's death is 
warranted.

The veteran died in October 1998.  An October 1998 death 
certificate listed his cause of death as cardiopulmonary 
arrest.  Cardiopulmonary arrest was not listed as secondary 
to any other condition, nor were any other conditions listed 
as conditions contributing significantly to death.

At the time of the veteran's death, service connection was in 
effect for:  a moderately severe wound of muscle group XIX in 
the abdominal wall; anxiety/depression; residuals of a wound 
to the pleural cavity; residuals of a wound to the peritoneal 
cavity, and bilateral pes planus.  The veteran's combined 
service-connected disability rating was 70 percent.  Service 
connection has not been established for the condition listed 
on the death certificate, cardiopulmonary arrest, and, the 
Board finds, that condition was not incurred in or aggravated 
by the veteran's period of active service.  Nor did a 
cardiovascular or pulmonary disease, or leukemia manifest to 
a compensable degree within one year after separation from 
service such as to warrant service connection for the cause 
of the veteran's death on a presumptive basis.  

The appellant's primary contention is that the veteran's 
service-connected residuals of wounds to his pleural and 
peritoneal cavities, and his service-connected psychiatric 
disorders, including anxiety and depression, decreased the 
veteran's ability to fight his chronic lymphocytic leukemia, 
and that they thereby contributed substantially and 
materially to his death.  In support of this claim, she 
points to November 1998 and 1999 letters written by Richard 
A. Levine, M.D., the physician who treated the veteran for 
two and one half years before his death.  In these letters, 
Dr. Levine stated that the veteran's cause of death, as 
listed on the death certificate, was cardiopulmonary arrest, 
which is usually the main cause of death for most people.  
The veteran had chronic lymphocytic leukemia (CLL), which had 
passed from a chronic to a more acute phase, and was the 
condition to which the veteran ultimately succumbed.  As the 
CLL became more acute, the veteran developed pneumonia, which 
caused strain on his heart, causing cardiopulmonary arrest, 
and his subsequent death.  Dr. Levine opined, however, that 
the major factors leading to the veteran's death were related 
to conditions he sustained in active service.  Specifically, 
Dr. Levine stated that the residuals of the wound to the 
pleural cavity likely meant that his lungs were not as 
healthy as they may have been had he not been wounded, and 
may have "catered" to the veteran's lungs not being very 
resilient.  Dr. Levine additionally stated that his internal 
injuries sustained in service "may have abnormally 
stimulated his genetic and physiological milieu that caused 
him to go on and develop chronic lymphocytic leukemia in the 
future."  Finally, Dr. Levine stated that "this was all 
exacerbated by" his post-traumatic stress disorder.

In January 1999, a VA examiner reviewed the veteran's file in 
connection with a request to make a determination as to 
whether the veteran's cause of death was service-related.  At 
that time, the examiner stated that she was unable to 
definitively determine the veteran's cause of death because 
she had "scant" records available for review.  

Following a Remand by the Board in February 2001, additional 
treatment records were associated with the veteran's file, 
including records dated immediately prior to his death.  
Pursuant to instructions detailed in the Remand, the 
veteran's file was also reviewed by specialists in psychiatry 
and pulmonology in October 2002, in effort to determine 
whether his cause of death was related to service.  With 
regard to whether his service-connected psychiatric 
conditions caused or contributed substantially or materially 
to his cause of death, the examiner, after a review of the 
file, stated that the veteran's cause of death was chronic 
lymphocytic leukemia, which had an acute exacerbation which 
led to pneumonia and stress on his heart, ending in 
cardiopulmonary arrest and death.  His service-connected 
generalized anxiety disorder and depression did not cause or 
contribute to chronic lymphocytic leukemia or pneumonia, and 
therefore, did not cause or contribute to his death.

With regard to whether the residuals of a wound to the 
pleural cavity caused or contributed substantially or 
materially to his death, the examiner stated that the 
veteran's service medical records reflected that in November 
1944 the veteran was struck by an explosive shell, by which 
he sustained a penetrating wound of the anterior right chest, 
which perforated the lung, diaphragm, and right lobe of the 
liver.  Surgery was performed, after which the veteran 
developed an infection.  In February 1945, a chest X-ray 
appeared to be clear, and in May 1945, the veteran the 
veteran was released to limited duty.  The examiner noted 
that the veteran was awarded service connection for residuals 
of this wound in June 1946.  Over the next 46 years, service 
connection and ratings for other disabilities were assigned 
and appealed, several times, with the last appeal in February 
1996.  The examiner found it of note that all subsequent 
appeals addressed issues related to anxiety, depression,  
PTSD, and arthritic changes in the spine, rather than issues 
related to the pleural or peritoneal cavities.  Additionally, 
subsequent radiographic studies of the chest demonstrated 
stable abnormalities in the right hemithorax with an elevated 
right hemidiaphragm over the decades.

In spite of the potentially catastrophic nature of the 
veteran's penetrating chest wall injury, the examiner stated 
that there were no serious sequelae.  The examiner stated 
that this was not unexpected, in that the injury involved 
predominantly the pleural space.  In elaborating, the 
examiner stated that limited pleural scarring of this nature 
results in no long-term physiologic impairment.  The absence 
of significant parenchymal injury was suggested in the 
veteran's case by the lack of chronic pulmonary complaints, 
recurrent pneumonia, or a symptom complex that suggested 
bronchiectasis.  In the veteran's case, there appeared to be 
no physiological impairment, only a long-term stable 
radiographic finding.  That the pulmonary residuals were 
inconsequential was found to further be supported by the lack 
of pulmonary complaints over the five decades following the 
injury.

In addressing the veteran's diagnosis of "bilateral air 
space disease" prior to death, the examiner noted that the 
veteran was subsequently admitted to the Boca Raton Community 
Hospital with dyspnea, hypoxia, and an abnormal chest X-ray.  
The hospital discharge report noted that a CT scan of the 
chest revealed "reticulonodular infiltrate," and that the 
lead discharge diagnosis was "CLL with spreading 
infiltrate."  The examiner additionally noted that the last 
pre-mortem notation in the record was from Extended Care, and 
that note indicated that the veteran was "terminal with 
cancer."

In light of the evidence of record, the examiner found that 
the terminal events did not support the notion that the 
veteran's service-connected pleural sequelae contributed to 
his demise.  The radiographic presentation demonstrated 
bilateral disease, rather than unilateral right-sided 
disease.  In addition, usual symptoms associated with a 
pyogenic respiratory infection were absent in this case.  
Also, the available medical records indicated that the 
attending physicians felt that the reticulonodular 
infiltrates were more likely than not related to leukemic 
infiltration.  In concluding, the examiner stated that while 
the veteran clearly sustained an injury to his right 
hemithorax, the injury resolved with only mild pleural 
scarring.  The subsequent five decades were remarkably silent 
for pulmonary complaints.  Overall, the evidence indicated 
that the veteran's final deterioration was related to 
terminal progression of chronic lymphocytic leukemia, which 
included leukemic pulmonary infiltrates.  Absent the 
penetrating chest wound sustained in service, the veteran 
would still have succumbed on the date that he passed away.

The Board notes that it is not clear if Dr. Levine reviewed 
any treatment records other than his own in preparing his 
opinions relating the veteran's cause of death to his active 
service.  The Board further notes that Dr. Levine did not 
give an adequate rationale for why he believed that the 
veteran's internal injuries "may have abnormally stimulated 
his genetic and physiological milieu that caused him to go on 
and develop chronic lymphocytic leukemia in the future."  
These factors lessen the probative value of Dr. Levine's 
opinions.  In comparison, the VA pulmonology specialist 
documented the numerous medical records he considered in 
rendering his opinion, and provided an adequate rationale for 
his opinion, and for these reasons, the Board finds the VA 
examiner's opinion to be more probative than that submitted 
by Dr. Levine.  Additionally, the Board finds the VA 
psychiatric specialist's opinion finding no link between the 
veteran's service-connected psychiatric disorders and his 
cause of death to be more probative, in that it is not clear 
which records Dr. Levine reviewed in rendering his opinion 
that the veteran's post-traumatic stress disorder exacerbated 
his symptoms, thereby contributing to his death.  
Additionally, the Board finds particularly probative the fact 
that there are no medical records which show that the veteran 
received any treatment for his psychiatric conditions 
immediately prior to his death.  This certainly suggests that 
his psychiatric conditions were not considered to be a 
significant factor contributing to his death.

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board has also considered the appellant's assertions that 
the veteran's service-connected disabilities contributed to 
his death.  The appellant, however, as a layperson, is not 
competent to give a medical opinion on diagnosis or etiology 
of a disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu, supra.  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In sum, the Board finds that the evidence shows that the 
veteran developed chronic lymphocytic leukemia and pneumonia, 
the likely primary causes of the cardiopulmonary arrest which 
led to his death, many years after service.  The weight of 
the evidence shows that the chronic lymphocytic leukemia and 
pneumonia were not incurred in or aggravated by service, were 
not proximately due to or the result of any disease or injury 
incurred in or aggravated by service, and were not aggravated 
by any service-connected disability.  The evidence also does 
not show that leukemia manifested to a compensable degree 
within one year following the veteran's separation from 
service.  The Board finds that the evidence shows that the 
service-connected disabilities were not principal or 
contributory causes of death.  The weight of the evidence 
shows that no disability incurred in or aggravated by service 
either caused or contributed to the veteran's death.  As a 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2001 and 
July 2005; a rating decision in May 1999; a statement of the 
case in October 1999; and supplemental statements of the case 
in October 2002 and October 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple opinions or examinations.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


